Citation Nr: 1545800	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical records demonstrate the Veteran reported depression symptoms as early May 2005 and was initially diagnosed with depression in February 2008.  Additionally, in an April 2011 VA outpatient treatment report, the Veteran underwent a mental health evaluation and was diagnosed with PTSD, which was based on his reports of harassment in the military by his fellow officers and a superior officer.  Service personnel records only demonstrate one incident in which the Veteran was disciplined in January 1971 for being absent from his assigned place of duty.  However, as the Veteran reported having been disciplined unfairly by his superior officer and put in the stockade for a specific incident in which he accompanied soldiers who had stolen parachutes, the Board finds that alternative sources of service information may be helpful in this case.  Therefore, alternative sources of information during service, noncommissioned officers (NCO) reports, chaplain reports and sick call logs should be obtained in an attempt to verify the Veteran's reported in-service stressors.   


Upon obtaining any additional information, a VA examination and opinion with accompanying rationale should be obtained regarding the etiology of the Veteran's acquired psychiatric disorders, including PTSD and depression.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and request a search for all alternative service information regarding the Veteran's active service and reported in-service stressor, including any noncommissioned officer (NCO) reports, chaplain reports or sick-call log reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.  

2.  Obtain the Veteran's complete VA treatment records, dated form May 2013 forward.

3.  Upon receipt of all additional records, if available, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service records carefully.  The examiner is specifically asked to note the April 2011 VA outpatient treatment report in which the Veteran was provided a mental health evaluation and diagnosed with PTSD. 

Please note: the Veteran is competent to attest to any lay observable events, psychiatric symptoms and past treatment, including any continuity of symptoms since her active service.  (Although competent, the credibility of such statements may still be determined).

The examiner is asked to answer the following, as posed:  

(a).  Please identify all currently diagnosed acquired psychiatric disorders.  

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to any of the stressors which reportedly occurred during his active service (including his reported in-service harassment); or (ii) had its clinical onset during the Veteran's active service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, other than PTSD, had onset or is otherwise related to his active service.  

It is most essential the examiner provide explanatory rationale for his/her opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

Please specifically address the diagnosis of PTSD made in the VA medical records in April 2011 and the additional information obtained upon remand in the explanation.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the acquired psychiatric disorder, to include PTSD and depression, at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



